Dismissed and Opinion Filed June 29, 2015




                                         S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00464-CR

                               DAMIAN ARNOLD, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 203rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F14-76067-P

                              MEMORANDUM OPINION
                        Before Justices Francis, Lang-Miers, and Whitehill
                                    Opinion by Justice Francis
       Damian Arnold was convicted of aggravated assault with a deadly weapon and initially

sentenced to twenty years in prison. The trial court granted appellant’s motion for new trial.

Appellant then entered into a negotiated guilty plea. The trial court followed the plea bargain,

sentenced appellant to fifteen years in prison, and certified that appellant has no right to appeal.

See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).

       The trial court’s order granting appellant’s motion for new trial returned the case to its

original position and that judgment is no longer in place to appeal. See TEX. R. APP. P. 21.9(b);

Waller v. State, 931 S.W.2d 640, 643–44 (Tex. App.––Dallas 1996, no pet.). Further, appellant

has no right to appeal the new conviction and sentence due to his plea agreement. See TEX. R.

APP. P. 25.2(a), (d).
       We dismiss the appeal for want of jurisdiction.




Do Not Publish
TEX. R. APP. P. 47                                  /Molly Francis/
150464F.U05                                         MOLLY FRANCIS
                                                    JUSTICE




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DAMIAN ARNOLD, Appellant                           On Appeal from the 203rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00464-CR        V.                       Trial Court Cause No. F14-76067-P.
                                                   Opinion delivered by Justice Francis.
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Whitehill
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered June 29, 2015.




                                             –3–